DETAILED ACTION
1. 	This office action is response to an application No. 16/615,806 filed on 11/21/2019. Claims 1-15 are submitted for examination. Claim 1 is independent. 
					Preliminary Amendment
2.	The preliminary amendment filed on 11/21/2019 that amended some of the claims has been acknowledged. This office action has considered these amended claims as the latest claims submitted for examination. Accordingly, the office has considered and examined these latest claims (claims 1-15).
Notice of Pre-AIA  or AIA  Status

3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

	4.	This application filed on 11/21/2019 is a national stage entry of PCT/IB2018/053337, International Filing Date: 05/14/2018 claims foreign priority to 1708190.2, filed 05/22/2017.
Information Disclosure Statement
5.	The information disclosure statements (IDS) submitted on March 21, 2022 has been considered. The submission is in-compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings
6.	The drawings filed on November 21, 2019 are accepted. 
Specification
7.	The specification filed on November 21, 2019 is also accepted.
  	Claim Objections
8.	Claim 1 is objected to because of the following informalities:
a. 	The limitation “obtain the first set of field value” recited on line 8 of the claim 1 is objected to because of the following informalities:  It appears that this particular claim limitation is referring to the “the first set of field values of the first transaction” or “the first set of field values corresponding to the first transaction” recited on line 4 of claim 1. This raises a question whether or not the two claim limitations are one and the same. The office recommends amending this particular claim limitation recited on line 8 as “obtain the first set of field values of the first transaction” or as “obtain the first set of field values corresponding to the first transaction” and the office interprets this limitation likewise.
b.	The limitation “extract a transaction identifier from the first set field values” recited on line 10 of the claim 1 is objected to because of the following informalities: It appears that this particular claim limitation is referring to the “the first set of field values of the first transaction” or “the first set of field values corresponding to the first transaction” recited on line 4 of claim 1. This raises a question whether or not the two claim limitations are one and the same. The office recommends amending this particular claim limitation recited on line 10 as “extract a transaction identifier from the first set of field values of the first transaction” or ““extract a transaction identifier from the first set of field values corresponding to the first transaction” and the office interprets this limitation likewise.
		c.	The limitation “determine, based at least in part on the second set of field values…” recited on line 11 of the claim 1 is objected to because of the following informalities: It appears that this particular claim limitation is referring to the “the second set of field values of the particular transaction” or “the second set of field values corresponding to the particular transaction” recited on line 5 of claim 1. This raises a question whether or not the two claim limitations are one and the same. The office recommends amending this particular claim limitation recited on line 11 as “determine, based at least in part on the second set of field values of the particular transaction” or “determine, based at least in part on the second set of field values corresponding to the particular transaction” and the office interprets this limitation likewise.
		Appropriate correction is required. 
9.	Dependent claims 2-15 are likewise objected to by virtue of their dependency on the above independent claim 1 since they carry the deficiencies of the parent independent claim 1.

Claim Rejections - 35 USC § 102

10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



11.	Claims 1-15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Andreas M. Antonopoulos (herein after referred as Antonopoulos) (NPL; Book, titled: “Mastering Bitcoin” Unlocking Digital Crypto-Currencies” 2014) (This has been submitted with the IDS)

Examiner’s note: text in bold corresponds to the claimed limitations; text in italics underlined or not underlined correspond to the cited prior art reference (i.e., verbatim, and/or examiner’s clarification. Meaning, text after a limitation in brackets [ ] corresponds to examiner’s mapping (including further explanation and/or comments) and/or prior art reference citations. Furthermore text in brackets [ ] points out explanation how the claim limitation is taught or explicitly taught by the reference being cited for that particular limitation or part of the limitation]


As per independent claim 1, Antonopoulos discloses a method comprising:
 receiving, at a node in a blockchain network, a first transaction to validate [See page 123, “Bitcoin Clients validate transactions by executing a script” and see page 117, a transaction input that includes unlocking script corresponds to a claim limitation “first transaction” and has to validated by satisfying the locking condition….Transaction inputs: In simple terms, transaction inputs are pointers to UTXO/ “unspent transaction output”. They point to a specific UTXO by reference to the transaction hash and sequence number where the UTXO is recorded in the blockchain. To spend UTXO, a transaction input also includes unlocking-scripts that satisfy the spending conditions set by the UTXO. The unlocking script is usually a signature proving ownership of the bitcoin address that is in the locking script. In general see the unlocking transaction referencing in its input the unspent transaction UTXO, See page 124-125, “Script Construction(Lock-unlock]], the first transaction including a first script [See page 129-131, the unlocking script] that as a result of being executed [See the step by step execution of the script to validate a transaction: the execution of the script in the stack as shown figure 5.2 and 5.3, “Evaluating a script for a pay-to-Public key-Hash transaction” page 130-131], causes the node to at least: 
obtain a first set of field values corresponding to the first transaction [See at least page 129 where, the unlocking script which has at least two fields such as <Cafe signature> <cafe public key>; and see page 103-131, figure 5.3 and 5.4, how as the result of execution both the public key and signature is pushed to the stack. Where one of the two fields <Cafe signature> <cafe public key> meets the a first set of field values ]; and obtain a second set of field values corresponding to a particular transaction [See at least page 129 where, the unlocking script which has at least two fields such as <Cafe signature> <cafe public key>; and see page 103-131, figure 5.3 and 5.4, how as the result of execution both the public key and signature is pushed to the stack. Where one of the two fields <Cafe signature> <cafe public key> meets the a second set of field values where both the Cafe signature and cafe public key can corresponds to a number of other transactions ]; obtaining a second transaction, the second transaction [See page 128-129, the locking script or page 116, “Transaction output that consists of the locking script”, also known as “encumbrance” that locks this amount by specifying the conditions that must be met to spend the output] having been validated and including a second script [See at least page 128-129, the transaction output would have a locking script of the form: OP_DUP OP_HASH169 OP_EQUAL OP_CHECKSIG] that as a result of being executed, causes the node to at least [See page 129-131, See the step by step execution of the script to validate a transaction: the execution of the script in the stack as shown figure 5.2 and 5.3, “Evaluating a script for a pay-to-Public key-Hash transaction” page 130-131 where both the locking and the unlocking scripts are executed]: obtain the first set of field values and the second set of field values of the particular transaction supplied as a result of execution of the first script [See figure 5.2 and 5.3 on pages 129-131 where both field values such as the public key and the signature are obtained from the stack]; extract a transaction identifier from the first set of field values [See on page 131, figure 5.4, the top value from the stack is extracted and hashed HASH160]; and determine, based at least in part on the second set of field values, that the particular transaction corresponds to the transaction identifier [See on page 131, figure 5.4, See EQUALVERIFY operation where the PUbkHash calculated from the user’s Public key is matched] ; and validating the first transaction by executing the first script and the second script [See on page 131, figure 5.4, the steps after  EQUALVERIFY operation where the PUbkHash calculated from the user’s Public key is matched and see the final step that validate the first transaction which is unlocking the script… this combined script will evaluate to TRUE if, and only if, the unlocking script matches the conditions set by the locking script. In other words, the result will be TRUE if the unlocking script has a valid signature from the Cafe's private key which corresponds to the public key hash set as an encumbrance. Here's a step-by-step execution of the combined script, which will prove this is a valid transaction] 

As per claim 14 claim 14 is rejected for the same reason as that of the above independent claim 1.

As per claim 15, claim 15 is rejected for the same reason as that of the above independent claim 1.


As per dependent claim 2 Antonopoulos discloses a method as applied to claims above. Furthermore Antonopoulos discloses the method, wherein the second set of field values is in a canonicalized format [[See at least page 129 where, the unlocking script which has at least two fields such as <Cafe signature> <cafe public key>; and see page 103-131, figure 5.3 and 5.4, how as the result of execution both the public key and signature is pushed to the stack. Where one of the two fields <Cafe signature> <cafe public key> meets the second set of field values. All of the data structures in Bitcoin use a custom Bitcoin specific serialization format that meets the canonicalized format].

As per dependent claim 3 Antonopoulos discloses a method as applied to claims above. Furthermore Antonopoulos discloses the method, wherein the node determines that the particular transaction corresponds to the transaction identifier by: generating a hash of the second set of field values [See [See on page 131, figure 5.4, the top value from the stack is hashed HASH160];; and verifying that the hash matches the transaction identifier [See on page 131, figure 5.4, the steps after  EQUALVERIFY operation where the PUbkHash calculated from the user’s Public key is matched].


As per dependent claim 4 Antonopoulos discloses a method as applied to claims above. Furthermore Antonopoulos discloses the method, wherein the particular transaction is associated with control of a digital asset transferred as a result of validating the first transaction [See page 128, Por example, let's look at Alice's payment to Bobs Cafe again. Alice made a payment of 0.015 bitcoin to the Cafe’s bitoin address. That transaction output would have locking script of the form….]

As per dependent claim 5 Antonopoulos discloses a method as applied to claims above. Furthermore Antonopoulos discloses the method, wherein the particular transaction is associated with a second digital asset different from a digital asset being transferred. [As shown on page 128, ..Alice's payment to Bobs Cafe is the digital asset that is being transferred where Alice made a payment of 0.015 bitcoin to the Cafe’s bitcoin address. That transaction output would have locking script of the form….However Bob could be receiving another second digital asset transfer or could involve in other second digital transaction that is different from this transaction.]

As per dependent claim 6 Antonopoulos discloses a method as applied to claims above. Furthermore Antonopoulos discloses the method, wherein validating the first transaction succeeds without verifying that an entity that created the first transaction has access to secret information [See at least page 112, First, a transaction needs to be delivered to the bitcoin network so that it can be propagated and be inched in the blockchain. In essence, a bitcoin transaction is just 300-400 bytes of data and has to reach any one of tens of thousands of bitcoin nodes. The sender does not need to trust the nodes they use to broadcast the transaction, as long as they use more than one to ensure that it propagates. The nodes don’t need to trust the sender or establish the sender’s “identity”. Since the transaction is signed and contains no confidential information, private keys or credentials, it can be publicly broadcast using any underlying network transport that is convenient. Unlike credit card transactions, for example, which contain sensitive information and can only be transmitted on encrypted networks, a bitcoin transaction can be sent over any network.]

As per dependent claim 7 Antonopoulos discloses a method as applied to claims above. Furthermore Antonopoulos discloses the method, wherein the node is a validation node of the blockchain network. [See page 123, Bitcoin clients validate transactions by executing a script, written in a Forth-like scripting language. Both the locking script (encumbrance) placed on a UTAO and the un- locking script that usually contains a signature are written in this scripting language. When a transaction is validated, the unlocking script in each input is executed alongside the corresponding locking script to see if it satisfies the spending condition. See page 113, Once a bitcoin transaction is sent to any node connected to the bitcoin network, the transaction will be validated by that node. If valid, that node will propagate it to the other nodes to which it is connected and a success message will be returned synchronously to the originator, If the transaction is invalid, the node will reject it and synchronously return a rejection message to the originator.]

As per dependent claim 8 Antonopoulos discloses a method as applied to claims above. Furthermore, Antonopoulos discloses the method, validating the first transaction further includes, as a result of successful validation of the first transaction, adding the first transaction to a blockchain in the blockchain network. [Page 111, CHAPTER 5 2 Transactions Introduction: ‘Transactions are the most important part of the bitcoin system. Everything else in bit- coin is designed to ensure that transactions can be created, propagated on the network, validated, and finally added to the global ledger of transactions, the blockchain. Transactions are data structures that encode the transfer of value between participants in the bitcoin system. Each transaction is a public entry in bitcoin’s global double-entry book- keeping ledger, the blockchain].


As per dependent claim 9 Antonopoulos discloses a method as applied to claims above. Furthermore, Antonopoulos discloses the method, wherein: the second script is a locking script that imposes a set of conditions for validating the first transaction; and execution of the locking script causes the node to validate the first transaction by determining whether the set of conditions have been fulfilled. [See page 128-129, the locking script or page 116, “Transaction output that consists of the locking script”, also known as “encumbrance” that locks this amount by specifying the conditions that must be met to spend the output and see page 117, Spending Conditions (Encumbrances) Transaction outputs associate a specific amount (in sateshis) to a specific encumbrance or locking-script that defines the condition that must be met to spend that amount. In most cases the locking script will lock the output to a specific bitcoin address, thereby transferring ownership of that amount to the new owner.]


As per dependent claim 10 Antonopoulos discloses a method as applied to claims above. Furthermore, Antonopoulos discloses the method, wherein: the first script is an unlocking script for satisfying the set of conditions of the second script. [Page 117, Transaction inputs In simple terms, transaction inputs are pointers ta UTXO. They point to a specific UTXO by reference to the transaction hash and sequence number where the UTXO is recorded in the blockchain. To spend UTXO, a transaction input also includes unlocking-scripts that satisfy the spending conditions set by the UTXO. The unlocking script is usually a signature proving ownership of the bitcoin address that is in the locking script].

As per dependent claim 11 Antonopoulos discloses a method as applied to claims above. Furthermore, Antonopoulos discloses the method, wherein: the first script specifies a signature hash type [See on page 131, figure 5.4, the first unlocking script specifies the public key is pushed into the stack and then hashed HASH160]; and the second script, further as a result of being executed, causes the node to obtain the signature hash type supplied as a result of execution of the first script [See on page 131, figure 5.4, see the EQUALVERIFY operator in the Stack where the hash supplied as the result of the execution of the first script is compared]


As per dependent claim 12 Antonopoulos discloses a method as applied to claims above. Furthermore, Antonopoulos discloses the method, wherein the second script, further as a result of being executed, causes the node to determine, based at least in part on the signature hash type, that the particular transaction is a member of a set of transactions associated with the first transaction. [See on page 131, figure 5.4, the steps after  EQUALVERIFY operation where the PUbkHash calculated from the user’s Public key is matched and see the final step that validate the first transaction which is unlocking the script… this combined script will evaluate to TRUE if, and only if, the unlocking script matches the conditions set by the locking script. In other words, the result will be TRUE if the unlocking script has a valid signature from the Cafe's private key which corresponds to the public key hash set as an encumbrance. Here's a step-by-step execution of the combined script, which will prove this is a valid transaction] 

As per dependent claim 13 Antonopoulos discloses a method as applied to claims above. Furthermore, Antonopoulos discloses the method, wherein the second script, further as a result of being executed, causes the node to determine, based at least in part on the signature hash type, that the particular transaction corresponds to the second transaction. [See on page 131, figure 5.4, the steps after  EQUALVERIFY operation where the PUbkHash calculated from the user’s Public key is matched and see the final step that validate the first transaction which is unlocking the script… this combined script will evaluate to TRUE if, and only if, the unlocking script matches the conditions set by the locking script. In other words, the result will be TRUE if the unlocking script has a valid signature from the Cafe's private key which corresponds to the public key hash set as an encumbrance. Here's a step-by-step execution of the combined script, which will prove this is a valid transaction] 

Conclusion


12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	US Publication No. 2018/0253702 A1 to Dowding discloses for each transfer recorded on the ownership log, there will need to be a “Delivery” and “Receipt” record to be recognized. For confidentiality, each log item will have a coded and encrypted identifier which can be verified and decrypted with provided variables to prove identity of ownership. For security, each log record will also have a locking encumbrance that can only be unlocked by the owner to allow the recorded asset value to be included in a script. [See at least paragraph 0054]

B.	US Publication No. 2019/0043048 A1 to Wright discloses method where in order for a transaction to be written to the blockchain, it must be “validated”. Network nodes (miners) perform work to ensure that each transaction is valid, with invalid transactions rejected from the network. Software clients installed on the nodes perform this validation work on an unspent transaction (UTXO) by executing its locking and unlocking scripts. If execution of the locking and unlocking scripts evaluate to TRUE, the transaction is valid and the transaction is written to the blockchain. Thus, in order for a transaction to be written to the blockchain, it must be i) validated by the first node that receives the transaction—if the transaction is validated, the node relays it to the other nodes in the network; and ii) added to a new block built by a miner; and iii) mined, i.e. added to the public ledger of past transactions. [See paragraph 0004]

C.	US Publication No. 2019/0149337 to Savanah discloses the method in which blockchain Transactions are created to implement the functionality of a logic gate. The invention may be implemented on the Bitcoin platform or an alternative blockchain platform. The transaction includes a locking script which comprises instructions selected so as to implement the functionality of an logic gate such as the XOR gate. When the script is executed (because a second transaction is attempting to spend the output associated with the locking script) the inputs will be processed by the conditional instructions to provide an output of TRUE or FALSE. The second transaction is transmitted to the blockchain network for validation and, if determined to be valid, it will be written to the blockchain. Validation of the second transaction can be interpreted as a TRUE output. Thus, the locking script of the first transaction provides the functionality of the desired logic gate. The invention provides numerous advantages and can be used in a wide variety of applications, such as for the implementation
D. 	See the other cited prior arts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMSON B LEMMA whose telephone number is 571-272-3806.  The examiner can normally be reached on M-F 8am-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498